Citation Nr: 9900962	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for residuals of an 
injury to the left great toe.

5.  Entitlement to a compensable rating for residuals of a 
left knee injury.

6.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in May 1995, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veterans claims of 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus, residuals of an injury to the left 
great toe, and a skin disorder.  The decision also granted 
entitlement to service connection for PTSD and residuals of a 
left knee injury, assigning a 10 percent and noncompensable 
rating thereto, respectively.  The veteran expressed his 
disagreement with this decision and the evaluations assigned 
to his newly service-connected disabilities.  He subsequently 
perfected an appeal of the decision.  In a June 1997 decision 
the RO increased the evaluation of the veterans service-
connected PTSD to 30 percent, effective the date of his 
original claim.  The veteran maintained his disagreement with 
this evaluation.  A hearing on this claim was held in 
Montgomery, Alabama, on July 15, 1998, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  

The evidence of record includes documents submitted at the 
veterans July 1998 Board hearing.  Although this evidence 
has not been reviewed by the RO, the Board can appropriately 
consider it when evaluating the issues on appeal because the 
veteran has waived his right to have the RO make an initial 
assessment of this evidence.  38 C.F.R. § 20.1304(c) (1998). 

The Board notes that in a January 1998 Supplemental Statement 
of the Case, the RO changed several of the veterans service 
connection claims into petitions to reopen based on new and 
material evidence.  The veterans claims file has been 
rebuilt after the loss of his original file, and the Board 
presumes that this re-categorization was made based on the 
ROs belief that the veteran had previously filed these 
claims in the misplaced claims file.  However, no evidence is 
of record that these claims have been previously adjudicated.  
Accordingly, the Board finds that they are properly 
characterized as claims of entitlement to service connection 
and not petitions to reopen.  

Having so determined, the Board also notes that the RO has 
characterized the veterans claim regarding his left knee 
disability as one of entitlement to service connection 
therefor.  However, the Board points out that the RO service-
connected the residuals of the veterans in-service left knee 
injury in its May 1995 decision, finding that the only 
residual was a noncompensable scar.  The veterans current 
claim is that he has additional residuals in the form of 
arthritis and other problems.  Because these additional 
complaints are attributed to the same injury which produced 
the scar, and because this injury and its residuals have 
already been service-connected, the Board finds that this 
claim is more properly characterized as a claim of 
entitlement to a compensable rating for residuals of a left 
knee disability and not one for service connection.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The veterans claims of entitlement to service connection for 
residuals of an injury to the left great toe and a 
compensable rating for residuals of a left knee injury will 
be addressed in the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his bilateral hearing 
loss, tinnitus, and skin disorder were incurred during his 
period of active service, and that service connection is 
warranted therefor.  He specifically alleges that his current 
skin rash in the groin area began in service and that he 
self-treated it with over the counter medications and 
powders.  He also contends that his hearing loss and tinnitus 
were incurred during a mortar attack in which he suffered a 
concussion, had blood in his ears, and received the Purple 
Heart.  With regard to his PTSD, the veteran asserts that his 
symptoms have increased in severity interfering with his 
marital relationship and his job performance and requiring 
increased medication.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus, but that he 
has failed to submit a well-grounded claim of entitlement to 
service connection for a skin disorder.  The Board also finds 
that the evidence supports an increase in the evaluation of 
his service-connected PTSD to 50 percent disabling.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veterans current skin disorder to his period of active 
service.

2.  All information necessary for an equitable disposition of 
the veterans claims of entitlement to service connection for 
bilateral hearing loss disability, tinnitus, and an increased 
rating for PTSD has been developed.

3.  The auditory thresholds in the frequencies of 500, 1000, 
2,000, 3,000, and 4,000 Hertz are 10, 15, 25, 30, and 55 
decibels, respectively, in the right ear, with a Maryland CNC 
Test result of 96 percent.
4.  The auditory thresholds in the frequencies of 500, 1000, 
2,000, 3,000, and 4,000 Hertz are 10, 10, 25, 35, and 50 
decibels, respectively, in the left ear, with a Maryland CNC 
Test result of 92 percent.

5.  The veteran served in the United States Army, and was 
subject to mortar attacks, during one of which he was 
injured.

6.  The veterans tinnitus is shown to be related to a mortar 
explosion and treatment during service.

7.  The veterans PTSD is manifested by depression, intrusive 
thoughts, frequent nightmares, sleeplessness, flashbacks, 
withdrawal from people and activities, occasional panic 
attacks, increased problems with anger control, difficulty 
with communication in his marriage and social relationships, 
and complications with the performance of his job functions.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Bilateral hearing loss disability and tinnitus were 
incurred during wartime service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).

3.  The criteria for a 50 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veterans current claims 
folder is a reconstruction of his original file.  The veteran 
has not contended that any of his service medical records or 
other evidence pertinent to his claims are not of record.  
However, given the rebuilt nature of the veterans claims 
file the Board will review the veterans claims with the 
heightened scrutiny, and attention to the benefit of the 
doubt rule, reserved for instances when service medical 
records are not available.  See OHare v. Derwinski, 1 Vet. 
App. 365 (1991).

1.  Entitlement to service connection for a skin disorder.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), affd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

For the reasons discussed below, the Board finds that the 
appellants claim of entitlement to service connection for a 
skin disorder is not well grounded.  Although the RO did not 
specifically state that it denied the appellants claim on 
the basis that it was not well grounded, the Board concludes 
that this was not prejudicial to the appellant.  See 
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the 
United States Court of Veterans Appeals (Court) finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Boards decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal on this issue because the 
claim is not well grounded is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

The veteran contends that he developed a rash in his groin 
during service and that it has continued since that time to 
the present.  He testified at his July 1998 hearing that he 
self-treated the rash with over the counter remedies after 
discharge to the present, and that he has also obtained 
prescription medication for the disorder.  

The veterans service medical records reveal that the veteran 
was treated once in service for a groin rash, which was 
diagnosed as heat rash.  Neither his April 1968 flight 
physical nor his March 1969 discharge examination report 
found any abnormalities of the skin.  Additionally, the 
veteran did not report any skin diseases at these two 
examinations.  Due to the veterans self-treatment, there are 
no treatment records for the period from discharge until a 
January 1994 VA compensation examination.  This examination 
report notes the presence of a red type rash over the 
entire perineum consistent with dermatomycosis.  None of 
the other medical evidence submitted addresses the veterans 
current skin disorder, nor does any medical evidence of 
record relate his current skin disorder with his period of 
active service.  Additionally, the veteran has not asserted 
that such medical evidence exists.

To the extent that that veteran is attempting to relate his 
current skin disorder to the rash he had in service through 
his own testimony, he is not competent to do so.  While he is 
competent to relate observable symptoms, he cannot diagnose 
disabilities.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The diagnosis provided in service medical records was heat 
rash, and the current diagnosis is dermatomycosis.  While the 
veteran can relate the continuity of his symptoms, he is not 
competent to re-diagnose either of his prior disorders.  
Moreover, regardless of his diagnosis, there is no evidence 
that his skin rash in service was not acute since his skin 
was found to be normal at discharge and he reported no skin 
disease at this time on the form provided.  Accordingly, the 
record does not contain competent evidence of a relationship 
between the veterans current skin disorder and his treatment 
for a skin rash in service, and his claim of entitlement to 
service connection therefor, is denied.

2.  Entitlement to service connection for bilateral hearing 
loss disability and tinnitus.

With regard to his hearing loss and tinnitus contentions, the 
veteran has presented well-grounded claims, that is, he has 
presented claims that are plausible.  The record shows that 
the veteran was exposed to noise trauma in service, 
particularly during the mortar attack when he was injured.  
Additionally, a letter from a private medical doctor dated 
June 25, 1992, and received in September 1997, indicates that 
the veterans current high frequency hearing loss and 
tinnitus are related to his period of active service.  Given 
this evidence, the Board finds that the veterans claim is 
well grounded.  The Board further finds that the VA has met 
its duty to assist in developing the facts pertinent to said 
claim.  38 U.S.C.A. § 5107 (West 1991).  

As noted above, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
making this determination, the veteran is entitled to the 
benefit of all reasonable doubt arising from the evidence.  
38 C.F.R. § 3.102 (1998).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  According to the report of a November 1994 
VA audiometric examination, the auditory thresholds in the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
10, 15, 25, 30, and 55 decibels, with an average of 31 
decibels, in the right ear, and 10, 10, 25, 35, and 50 
decibels, with an average of 30 decibels in the left ear.  
The veterans Maryland CNC Test results showed his speech 
recognition to be 96 percent on the right and 92 percent on 
the left.  Consequently, given his auditory thresholds at 
4,000 Hertz, both the veterans right and left ears meet the 
regulatory definition of a disability as provided in 
38 C.F.R. § 3.385 (1998).  Additionally, the veteran reported 
that he had tinnitus in both ears, with the right ear being 
worse than the left.

As noted above, the veteran contends that his hearing loss 
and tinnitus were sustained primarily from an explosion 
during which he was injured, suffering a concussion, bleeding 
ears, as well as other injuries, for which he received the 
Purple Heart.  He further contends that he was constantly 
exposed to combat noise and was not provided with ear 
protection during service, but did use ear protection at his 
post service job which also involved noise exposure.

Reviewing the veterans in-service hearing test results, he 
had a recorded hearing tests at enlistment into service.  The 
enlistment test, dated in April 1965, shows auditory 
thresholds of zero for the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz for the right ear, and zero, 5, 5, 
zero, and zero for the same frequencies in the left ear.  The 
readings must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units, because the service examination was 
conducted prior to October 1967.  After this conversion is 
completed, the pure tone thresholds are 15, 10, 10, 10, and 5 
for the right ear and 15, 15, 15, 10, and 5 for the left ear 
at the frequencies noted above.  

Auditory thresholds in April 1968 at a Flight Physical were 
reported as 20, 25, 15, and 20 for the right ear, and 20, 25, 
15, and 30 for the left ear at the frequencies of 500, 1,000, 
2,000, and 4,000 Hertz.  At his separation examination in 
March 1969 his auditory thresholds were reported, but are 
somewhat illegible.  They appear to be 15, 15, 5 and 15 
decibels for the right ear at frequencies of 500, 1,000, 
2,000, and 4,000 Hertz, and 15 decibels for all of the same 
frequencies in the left ear.  He did not receive treatment 
for tinnitus in service.

Although the March 1969 auditory thresholds indicate 
improvement from the April 1968 report for all frequencies 
except for 2,000 in the left ear, a comparison between the 
April 1965 adjusted thresholds and those at discharge in 
March 1969, reveal that the veterans hearing at the 4,000 
frequency worsened bilaterally during service.  Service 
records also confirm that the veteran was injured during a 
mortar attack in service and received the Purple Heart for 
his actions and injuries.  Given his documented combat 
exposure, his lay statements regarding the bleeding in his 
ears at this time is deemed credible even absent 
corroboration in the record.  38 U.S.C.A. § 1154(b) (West 
1991).  Based on this evidence there is confirmed exposure to 
traumatic noise in service.

As noted above, a letter dated June 25, 1992, was submitted 
by a private physician in September 1997 indicating that the 
veterans current hearing loss and tinnitus were related to 
events occurring in service.  No elaboration of this opinion 
was provided in the statement.  However, an April 1998 
statement was submitted by a different private doctor 
specializing in audiology.  Her statement discusses the 
evidence of record and concludes that the veterans ear 
trauma from the mortar explosion, as well as his subsequent 
in-service treatment with Streptomycin, an ototoxic 
medication causing damage to the ear, resulted in the onset 
of his hearing loss and tinnitus.  She concludes by stating 
that it is extremely likely that the veterans current 
hearing loss and tinnitus were caused by his military 
service.

Post-service medical evidence submitted by the veteran also 
includes audiology tests taken by his employer after 
discharge.  His job, which he held for 20 years, exposed him 
to noise and required him to wear ear protection.  These 
reports begin in 1984, several years after the veteran began 
working there, and show auditory thresholds of 4,000 Hertz 
ranging from 45 to 50 in the right ear, and 25 to 50 in the 
left ear.  However, a July 1975 periodic examination report 
for the reserve unit the veteran was attached to indicates 
auditory thresholds of 30, 15, 10, and 20 for the right ear, 
and 30, 25, 20, and 25 for the left ear at the frequencies of 
500, 1,000, 2,000, and 4,000 Hertz.  

In light of the above evidence, the Board finds that a case 
could be made that the evidence is in equipoise as to whether 
there is a reasonable basis for concluding that the veterans 
bilateral hearing loss disability and tinnitus were incurred 
during active service.  The veterans auditory thresholds at 
the upper frequencies increased over the course of service 
and currently qualify as a disability, although they were 
essentially normal as reported in 1975.  There is documented 
exposure to loud noise in service, but the record also 
indicates that his post-service employment may have provided 
additional noise exposure.  However, the veteran has 
consistently and credibly maintained that he wore ear 
protection at this time, while no ear protection was 
available in service.  Most significantly though, two private 
physicians report a relationship between his military noise 
exposure and his present hearing loss disability and 
tinnitus.  In fact, the medical evidence clearly places the 
onset of the veterans hearing problems during service.  
Indeed, the Court has held that even in the absence of a 
regulatory disability under 38 C.F.R. § 3.385 (1997) at 
discharge, entitlement to service connection for hearing loss 
can be shown based on aggravation if auditory thresholds 
worsen during service.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  

Accordingly, further delay in reaching a final decision in 
this case in order to try to obtain another medical opinion 
regarding this matter would not be in the best interests of 
the veteran.  Therefore, resolving doubt in the veterans 
favor, the Board finds that the veterans bilateral hearing 
loss disability and tinnitus had their onset in service and 
that service connection is warranted therefor.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

3.  Entitlement to increased rating for PTSD.

With regard to the veterans claim of entitlement to an 
increased rating for his PTSD, his contentions of an increase 
in severity constitute a plausible or well-grounded claim.  
Priscilla v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection for PTSD was originally granted in a May 
1995 rating decision, and a 10 percent rating was assigned 
thereto, effective September 23, 1994, the date of the 
veterans claim.  In a June 1997 rating decision and 
Supplemental Statement of the Case, the RO granted the 
veteran an increase in his disability evaluation to 30 
percent, effective the date of his original claim.  

The degree of impairment resulting from a disability is a 
factual determination and the Boards primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veterans request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VAs Schedule for Rating Disabilities, 38 C.F.R. 
§§ 4.130 (1998) (Schedule), the RO most recently ascertained 
the severity of the veterans PTSD by application of the 
criteria set forth in Diagnostic Code 9440.  However, the 
Board notes that the regulations governing the evaluation of 
mental disorders were amended as of November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (October 8, 1996) (to be codified at 
38 C.F.R. §§ 4.125-4.130).  In such situations, the Court has 
held that when the applicable regulations are amended during 
the pendency of an appeal, the version of the regulations 
most favorable to the veteran should be applied to the claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In the 
present case, the Board finds that regulations in effect 
prior to November 7, 1996, (former regulations) more 
favorable to the veteran, and these regulations are therefore 
applied to his claim.

Under the former regulations, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) a 30 percent rating requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent disability 
rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation is assigned.  

A review of the record reveals that the veteran has been 
treated for PTSD since at least 1995 and continues to receive 
regular outpatient treatment while attempting to attend a VA 
PTSD in-patient treatment program.  His treatment notes for 
the period from September 1995 to July 1998 show that he 
currently works full time as a veterans service 
representative, but that this employment causes some 
exacerbation of his symptoms because he must listen to other 
veterans war experiences as part of his job duties, thus 
exposing him to additional stress in connection with his own 
experiences.  Additionally, the notes for the period from 
1997 to 1998 indicate that the veterans depressive symptoms 
have been increasing and that he has begun to withdraw from 
people and activities, resulting in a temporary separation 
from his wife and ongoing marital problems unimproved with 
continued marital counseling.  The treating physicians notes 
also indicate that the veterans nightmares, flashbacks, and 
intrusive thoughts increased, causing sleeplessness and 
fatigue.  Both of the latter symptoms were noted to be 
affecting the veterans ability to cope with daily activities 
and relationships as well as exacerbating his depressive 
symptoms.  The treatment notes describe several instances 
when the veteran has had panic attacks related to self-
imposed stress from his job and marital situation; however, 
the frequency of these attacks is not indicated.  In early 
1998 the records indicate that the veteran was having 
problems with anger control, along with concentration and 
memory trouble, with notations that his PTSD symptoms were 
significantly interfering with his daily functioning, 
including his job.  The records also reveal that the veteran 
is currently taking several medications to alleviate his PTSD 
symptoms.

In addition to treatment notes, the record contains the 
reports of November 1994 and April 1997 VA psychiatric 
examinations.  The November 1994 report indicates that the 
veteran suffers from survivors guilt, recurring memories, 
trouble sleeping, nightmares, flashbacks, irritability, 
episodic anger, chronic anxiety, occasional depression, and a 
withdrawal of interest in previously enjoyed social 
activities.  The examiner noted that the veteran wept during 
the interview, was fully oriented with intact memory 
functions, a depressed affect, an unhappy mood, and intact 
judgment and reality testing.  The examiner diagnosed PTSD 
with social and occupational impairment.  

In April 1997 a different VA examiner interviewed the veteran 
and reported the following symptoms: constricted affect, 
emotional numbing, no evidence of psychosis, and reasonably 
preserved insight and judgment.  The examiner further noted 
that the veteran reported increased nightmares which might be 
related to his job, panic attacks, guilt over events in 
Vietnam, and increased depressive symptoms.  The examiner 
diagnosed PTSD with depressive features and indicated that 
the veterans level of social, vocational, and industrial 
adjustment appeared to be at significant risk.  He assessed 
the veteran with a Global Assessment Functioning (GAF) score 
of 51.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 51 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR any moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A 50 indicates serious impairment.  Id.

The final piece of medical evidence relating to the veterans 
PTSD is a May 1997 letter by K.B., a Board Certified 
Professional Licensed Counselor and retired veteran.  The 
letter states that K.B. reviewed the veterans April 1997 VA 
examination report and the treatment notes from April 1995 to 
September 1996.  Based on this review, he opines that the 
veteran is suffering considerable occupational and social 
impairment due to his PTSD, that his symptoms have worsened 
evidenced by the increased frequency of his nightmares and 
intrusive thoughts and his withdrawal from people and 
activities.  The letter goes no to assert that the veteran 
has impaired judgment based on his loss of temper, and 
difficulty in maintaining effective work and social 
relationships, as evidenced by his marital problems.

Given this evidence, the Board finds that the veterans PTSD 
symptoms more nearly approximate the criteria for a 50 
percent rating, rather than a 30 percent or 70 percent 
rating.  The veterans functioning in relationships and his 
industrial impairment are both considerably impaired as 
evidenced by his ongoing marital difficulties, panic 
reactions to job interactions, increased sleeplessness, lack 
of anger control, concentration problems and depressive 
features.  The veterans social and industrial impairment is 
greater than definite as required for his current rating 
in that his symptoms have increased in severity, counseling 
has not improved his social relationships, and his job has 
been a growing factor in his increased symptomatology.  
However, while his symptoms have developed into a 
considerable impairment, they have not severely 
impaired his social and industrial functioning.  While the 
veteran has had to engage in ongoing counseling with regard 
to his marriage, his records indicate that he does still 
interact with family and friends and despite the triggers 
that his job duties cause, he has been able to perform his 
job requirements with no noted conflicts with co-workers or 
clients, no reprimands, and he has not missed work due to his 
symptoms.  Accordingly, a 70 percent rating, for a severe 
impairment, is not warranted. 

Although the Board determined that the former regulations 
were more favorable to the veteran, to ensure that he is not 
prejudiced by the change in regulations, the Board will also 
evaluate the evidence of record under the current psychiatric 
regulations to determine if a 70 percent rating is possible 
under the criteria provided therein.  The current regulations 
award a 70 percent rating for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).

The evidence of record shows no suicidal ideation, no 
obsessive rituals, no speech abnormalities, no spatial 
disorientation, and no neglect of personal appearance and 
hygiene.  Although the veteran has had panic attacks and 
depressive symptoms, neither have been continuous, and, in 
fact, his treatment records indicate that the depressive 
symptoms wax and wane.  Additionally, his depressive features 
have not prevented him from functioning effectively in that 
he has maintained a successful job performance and managed to 
continue to work on his relationship issues.  These two 
factors also argue against a complete inability to maintain 
effective relationships.  As for his impulse control, while 
his anger management has been reduced, there is no indication 
that the veteran has exhibited unprovoked violence or 
irritability.  Accordingly, the evidence of record does not 
support the grant of a 70 percent rating under the criteria 
provided in the new regulations.  Consequently, the Board 
finds that the veterans current PTSD symptoms are 50 percent 
disabling.  The veterans claim of entitlement to an 
increased rating for PTSD is granted, and a 50 percent rating 
assigned.
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability and tinnitus is granted.

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits. 


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veterans 
claims of entitlement to service connection for residuals of 
an injury to the left great toe and a compensable rating for 
residuals of a left knee injury.  Initially, the Board finds 
that the veterans claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  The Board accordingly 
finds that the VA has a duty to assist him in the development 
of his claims.  38 U.S.C.A. § 5107(a).  This duty involves 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The record contains two letters from a Dr. Douthit of 
Northeast Orthopedics, both dated June 25, 1992, but one 
received in September 1997 and one at the July 1998 hearing.  
In these letters, Dr. Douthit addresses both the veterans 
left knee and his great toe.  Turning first to the veterans 
left knee, Dr. Douthit reports that the veteran has pain, 
swelling, loss of motion, crepitus and radiographic evidence 
of arthritic change to the knee.  However, none of his 
treatment records or examination notes, including the report 
of these x-rays are in the claims file.  Accordingly, the 
Board remands this claim so that all of Dr. Douthits records 
pertaining to the veterans left knee, can be obtained and 
associated with the claims file.  

Additionally, the Board notes that Dr. Douthits letters 
attribute all of the veterans above noted left knee symptoms 
to his in-service left knee injury, which Dr. Douthit 
describes as a steel spike (nail) through his [the 
veterans] knee and a severe fever.  However, service 
medical records discussing the incident at the time of 
treatment, October 1967, merely state, rusty nail 
superficially through left knee, and indicate that tetanus 
was given.  No fever is noted in the service medical records 
for the date of the injury or the subsequent several months.  
Additionally, at his hearing, the veteran reported that no 
sutures were administered at the time of this injury, that he 
was essentially bandaged and returned to duty.  Given the 
discrepancy between Dr. Douthits understanding of the 
incident and the service medical records and the veterans 
hearing testimony, the Board also requests that the RO 
request that Dr. Douthit clarify his assertion that the 
veterans current left knee symptomatology is attributable to 
his service-connected left knee injury.  See 38 C.F.R. § 4.2 
(1998).

The Board also notes that no current, adequate examination of 
the veterans left knee is of record.  Based on Dr. Douthits 
statements, it appears that the veterans left knee 
disability has increased in severity since his November 1994 
VA examination.  Therefore, the RO should schedule the 
veteran for a VA examination of his left knee disability to 
determine the current severity of the veterans left knee 
disability, and what current symptoms are attributable to his 
service-connected residuals of a left knee injury.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The RO should notify the veteran of the 
consequences of failing to report for the examination.  
38 C.F.R. § 3.655 (1998). 

With regard to the veterans claim of entitlement to service 
connection for a left great toe disability, the veteran has 
testified that he lacerated his left great toe running for a 
bunker during a mortar attack and that it was treated at a 
field hospital.  While the service medical records do not 
include any notation of treatment for a left great toe 
laceration, because the veterans combat experiences have 
been corroborated by the record, and the injury to his toe 
occurred during a mortar attack, the Board finds that under 
38 U.S.C.A. § 1154(b) (West 1991), the veterans assertions 
regarding his receipt of a left great toe injury in service 
are credible.  The veteran testified that his left great toe 
is currently numb in the area of the scar from the injury, 
approximately 1½ to 1¾ inches on the toe.  

Dr. Douthits first letter, received in September 1997, 
states that the doctor reviewed the veterans service medical 
records in connection with his left great toe, and that in-
service the veterans left leg was swollen, tender, that he 
had a 103 degree fever and was hospitalized.  Dr. Douthit 
then opines that it is likely that the veterans right great 
toe injury contributed to his infection.  He makes no mention 
of a current disability related to either great toe.  In Dr. 
Douthits second letter, received in July 1998, Dr. Douthit 
again notes he has reviewed the veterans service medical 
records with regard to the veterans left great toe, and 
again notes the veterans fever, swollen left leg, tenderness 
and hospitalization in service, and again he attributes the 
in-service infection to the right toe, without mentioning a 
current disability to either great toe.  

A November 1994 VA examination report notes that the veteran 
has numbness of the medial surface of his left great toe due 
to injury and infection, but does not include this in the 
diagnosis section, making it unclear whether this notation 
was merely a transcription of the veterans complaints and 
history or a medical opinion of the examiner.  X-rays of the 
toe taken at this examination were normal.  Moreover, while 
service medical records show treatment and hospitalization 
from July 31, 1967 to early August 1967 for a fever, swelling 
of the left leg, and tender left inguinal nodes, the 
treatment notes make no mention of a left great toe 
laceration.  

Given the contradiction in the medical evidence regarding 
this issue, and because it is not the function of the Board 
to make medical determinations, see Colvin v. Derwinski, 1 
Vet. App. 171 (1991), there is insufficient information in 
the record upon which the Board can make a decision as to 
whether or not the veteran has a current left great toe 
disability and whether or not that disability is related to 
his period of active service.  Accordingly, this claim is 
remanded to the RO so that a VA examination can be scheduled 
for the veterans left great toe.  The examiner should be 
asked to review the entire claims file, and express an 
opinion as to what, if any, disability is present in the 
veterans left great toe, specifically numbness, and whether 
or not the disability is related to the veterans laceration 
of his left great toe in service.  

Additionally, the RO should contact the veteran and request 
that he submit the treatment records for Dr. Douthit 
regarding his left knee and left great toe, or that he 
provide the RO with a release of private treatment records so 
that the RO can obtain these records for association with the 
claims file.  In the event that the RO obtains these records, 
the Board notes that both of Dr. Douthits letters are dated 
June 25, 1992, although they were received in September 1997 
and July 1998.  While the Board assumes this is a 
typographical error, given the discrepancies in the dates, 
the RO should request the veterans treatment records from 
Dr. Douthit for the period beginning in January 1992, to 
ensure that all available records are obtained.  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:
1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
July 1998 hearing and which may not 
currently be in the claims file.  The RO 
should also request that the veteran 
either submit copies of Dr. Douthits 
treatment, examination and x-ray reports, 
or that he provide a signed release of 
private medical records to the RO so that 
the RO can obtain these records.

2.  In the event that the veteran submits 
a release for Dr. Douthits private 
medical records, the RO should contact 
Dr. Douthit and request that he submit 
all his treatment records pertaining to 
the veterans left knee and left great 
toe, including examination reports and x-
ray reports, for the period from January 
1992 to the present. 

3.  Regardless of the veterans response 
to their request for records, the RO 
should contact Dr. Douthit and request 
that he clarify his opinion regarding the 
etiology of the veterans current left 
knee arthritis and symptomatology.  Dr. 
Douthit should be asked to review the 
veterans hearing testimony related to 
his left knee injury in service, and the 
service medical records, specifically the 
October 1967 entry describing the 
treatment, and clarify his report of the 
etiology in light of this review.  

4.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination of his left great toe.  The 
veterans claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide opinions as to the 
presence of any current disability 
related to the veterans left great toe, 
specifically any numbness, and whether or 
not any identified left great toe 
disability is attributable to his in-
service laceration of the left great toe.   
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

5.  The RO should also accord the veteran 
an examination to ascertain the extent of 
the veterans left knee disability, if 
any.  It is very important that the 
examiner be afforded an opportunity to 
review the veterans claims file prior to 
the examination.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  The examiner should be 
specifically requested to express an 
opinion as to which, if any, of the 
veterans current symptoms are 
attributable to his in-service left knee 
injury, received in October 1967.  The 
veterans left knee should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion of the left knee.  
The examiner should also be asked to note 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the 
veterans left knee exhibits weakened 
movement, excess fatigability, 
subluxation, or incoordination 
attributable to his service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  Any 
necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. All findings, and 
the reasons and bases therefore, should 
be set forth in a clear, logical and 
legible manner on the examination report.  

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
